Citation Nr: 0814835	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  97-26 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 (West 2002).

3.  Entitlement to DIC pursuant to 38 U.S.C.A. § 1151 (West 
2002).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran was a member of the Army National Guard from May 
to December 1955.  He also reportedly had a period of active 
duty for training in August 1955.  He died in May 1997, and 
the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in June 1997, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death and for DIC under 38 U.S.C.A. § 1318.  This 
case was before the Board in June 1999, at which time it was 
remanded for additional development of the record.  In a 
September 2001 decision, the Board denied service connection 
for the cause of the veteran's death and deferred the claim 
for DIC pursuant to 38 U.S.C.A. § 1318.  The veteran appealed 
this determination to the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated in August 2002, 
vacated the Board's September 2001 decision.  In May 2003, 
the Board again remanded the claim to the RO for additional 
development.  

In a February 2006 rating decision, the RO denied DIC 
pursuant to 38 U.S.C.A. § 1151.  The appellant has filed a 
timely appeal of this determination.
The issue of service connection for the cause of the 
veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran was discharged from service December 1955 and 
was not a prisoner of war.

2.  At the time of the veteran's death in May 1997, service 
connection was in effect for anxiety disorder, evaluated as 
100 percent disabling; tinnitus, evaluated as 10 percent 
disabling; and for bilateral hearing loss, evaluated as 
noncompensable.  The combined schedular rating of 100 percent 
was effective from May 1994.

3.  The death certificate discloses that the veteran died of 
cardiopulmonary arrest.  

3.  The veteran's death was not a result of, nor is there any 
evidence of, carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA medical personnel relative to the veteran's treatment 
by the VA.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2007).

2.  DIC benefits pursuant to the provisions of 38 U.S.C.A. § 
1151 are not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in August 2003 and January 2006 letters, the RO 
advised the appellant what information and evidence is needed 
to substantiate the claim for DIC pursuant to 38 U.S.C.A. 
§§ 1318 and 1151, respectively, as well as what information 
and evidence must be submitted by the appellant, what 
information and evidence will be obtained by VA, and the need 
for the appellant to advise VA of or submit any further 
evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's National Guard records, hearing testimony, private 
and VA medical records, the reports of VA examinations, and 
the opinions by VA physicians. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant has been an active 
participant in the claims process, testifying at two hearings 
and providing multiple statements and arguments to support 
her claim.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  Any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders, 
supra; Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



	I.  DIC pursuant to 38 U.S.C.A. § 1318

In pertinent part, 38 U.S.C.A. § 1318 authorizes payment of 
DIC benefits to an eligible surviving spouse in cases where a 
veteran's death was not service connected, provided the 
veteran was in receipt of or "entitled to receive" 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.  That matter has been the 
subject of considerable judicial interpretation.  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had never established entitlement to 
total VA compensation for a service-connected disability and 
had never filed a claim for such benefits that could have 
resulted in entitlement to total compensation for the 
required period.  The Court concluded that the language of 38 
C.F.R. § 3.22(a) would permit a DIC award where it is 
determined that the veteran "hypothetically" would have been 
entitled to a total disability rating for the required period 
if he or she had applied for compensation during his or her 
lifetime.

A final regulation pertaining to DIC benefits for survivors 
of certain veterans rated totally disabled at the time of 
death was promulgated, effective January 21, 2000. See 65 
Fed. Reg. 3,388-3,392 (2000), and codified at 38 C.F.R. § 
3.22 (2003).  That final regulation established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation 
from VA for the period required by that statute or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the court addressed a challenge to the validity of 
38 C.F.R. § 3.22, and found a conflict between that 
regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening - "hypothetical 
entitlement" claims.

The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language" of the statute, section 1318, 
was never intended to provide for "hypothetical entitlement" 
to DIC.  Rather, "entitled to receive" is properly 
interpreted now by section 3.22 of VA regulations.  The 
Federal Circuit upheld in NOVA I, VA's position that the 
amendments to 3.22 were "interpretative," and did not make 
"new law" but merely interpreted existing law, that is, the 
amendments clarified the meaning that the statute had all 
along.

The result of the above is that VA has now established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C. §§ 1311(a)(2) or 
1318.  Thus, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 would be: (1) meeting 
the statutory duration requirements for a total disability 
rating at the time of death; or (2) showing that such 
requirements would have been met but for clear and 
unmistakable error (CUE) in a decision on a claim filed 
during the veteran's lifetime.

In this case, at the time of the veteran's death in May 1997, 
service connection was in effect for anxiety disorder, 
evaluated as 100 percent disabling from May 1994; tinnitus, 
evaluated as 10 percent disabling; and for bilateral hearing 
loss, evaluated as noncompensable.  The combined schedular 
evaluation was 100 percent, and this had been in effect from 
May 1994.  Thus, the veteran did not meet the statutory 
duration requirements for a 100 percent rating at the time of 
his death in May 1997.  

Initially, the Board points out that the appellant has not 
alleged clear and unmistakable error (CUE) in any rating 
decision or Board determination.  In fact, in an August 2003 
letter, the RO specifically asked the appellant whether she 
was claiming CUE in any VA determination.  No response was 
forthcoming.  

The appellant argues that the veteran had been in receipt of 
compensation benefits for many years prior to his death, and 
that, ultimately, his service-connected disabilities were 
evaluated as 100 percent disabling.  The fact remains, 
however, that the 100 percent evaluation was in effect for 
substantially fewer than 10 years prior to the veteran's 
death in May 1997.  Contrary to the appellant's contentions, 
the period of time the veteran received compensation at a 
rate less than 100 percent cannot be considered in 
determining entitlement to DIC under section 1318.  Since the 
veteran was not in receipt of a 100 percent rating for at 
least 10 years prior to his death, the Board must regrettably 
conclude that the requirement of 38 U.S.C.A. § 1318 have not 
been met, and the claim for DIC benefits under that provision 
must be denied.


        II.	DIC pursuant to 38 U.S.C.A. § 1151

The appellant requests DIC benefits under the provisions of 
38 U.S.C.A. § 1151.  In pertinent part, 38 U.S.C. § 1151 
reads as follows:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the 
same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and-
(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or in 
a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of 
the disability or death was- (A) carelessness, 
negligence, lack of proper skill, error in judgment, 
or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical 
or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable. 

. . .

The essence of the appellant's claim is that the veteran was 
only treated by the VA for a psychiatric disability, and that 
he should have been treated for a heart condition which 
caused his death.  

The evidence supporting the appellant's claim includes her 
statements and some medical findings.  The Board notes that 
when the veteran was hospitalized at a private facility in 
May 1997, a questionable history of hypertension times five 
years was noted.  It was reported that the veteran was not on 
medication.  An examination of the heart revealed regular 
rate and rhythm.  No murmurs were heard.  An 
electrocardiogram disclosed normal sinus rhythm, left atrial 
enlargement, minimal voltage criteria for left ventricular 
hypertrophy and age undetermined inferior infarct.  An 
echocardiogram showed normal left ventricular systolic 
function, normal left atrial size and mildly increased aortic 
out-flow velocity.  On telemetry, atrial fibrillation with a 
ventricular response was noted the next morning.  A nuclear 
stress test revealed a previous small inferior myocardial 
infarction, but no evidence of exercise-induced ischemia.  
The veteran improved symptomatically, but on May 12, he was 
found in bed, unresponsive, and died shortly thereafter.  The 
diagnoses were cardiopulmonary arrest, bilateral pneumonia, 
old inferior myocardial infarction, and probably coronary 
artery disease.

The evidence against the appellant's claim includes opinions 
from VA physicians.  The record is, at best, equivocal, as to 
whether the veteran had cardiovascular disease.  In this 
regard, the Board notes that in a December 2000 opinion, a VA 
physician commented that it remained uncertain whether the 
veteran had underlying heart disease, aside from atrial 
fibrillation (which the physician stated was a common 
abnormal heart rhythm) that was observed while the veteran 
was monitored in the hospital in May 1997.  

Another opinion was procured from a VA cardiologist in June 
2005.  While the physician acknowledged that the veteran had 
paroxysmal atrial fibrillation, probably caused by bilateral 
pneumonias and a history of coronary artery disease, he added 
that there was no evidence of active ischemia or a myocardium 
in jeopardy at the time of death.  He further observed that 
the evidence for a prior myocardial infarction was 
conflicting.  He opined that the veteran's death was most 
likely caused by a pulmonary disorder. 

The fact remains that there is no competent medical evidence 
to the effect that the veteran's death was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA.  
The veteran died at a private facility, and the preponderance 
of the competent evidence indicates he did not die as a 
result of a heart disorder.  The appellant has not furnished 
any objective evidence that the veteran had heart disease 
that should have been treated by the VA prior to his death, 
and that such failure to treat resulted in the veteran's 
death.  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for DIC 
under the provisions of 38 U.S.C.A. § 1151 based on VA 
treatment.


ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
based on treatment at a VA facility is denied.

REMAND

As noted above, the redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  

Although the RO sent a VCAA letter to the appellant in August 
2003, it did not comply with the requirements set forth by 
the Court in Hupp.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO/AMC should send the appellant 
a VCAA notice under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2007) that includes an explanation as to 
the information or evidence needed to 
establish a claim for service connection 
for the cause of the 
veteran's death, as outlined by the Court 
in Hupp, 
i.e., (1) a statement of the conditions 
for which a veteran was service-connected 
at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  

2.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the appellant's claim 
may be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case, and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


